6FFlCE      OF THE AmORNEY      GENERAL   OF TEXAS
                             AUSTIN




Honorable       Cullen B. Vame
County Attorney
Jaokson County
ltdna, Texas



Dear Sir:




                            @&‘/  4606 R.C.S.) provides
                                the return muat be made
                                performed, but I have
                            d any statute or dealsion
                                       which the rites  of
                                        after the laau-

            Articles   4604 and 46040,   Vermonta Annotated   Civil
Statutes,   respectively   provide:
           “Persons who desire to marry shall pro-
      oure from the County Clerk a lloense direoted

            .
Honorable Cullen B. Vance,     Page 2


     to all persons authorized   by lav to celebrate
     the rites of n@trimOnY, which shall be auSSl-
     clent authority to celebrate   suoh marriage,”
            “Before the County Clerk shall issue any
     marriage lloenme the man shall produoe a oec-
     tlfioate    from a reputable lioemed phyalolah
     to show that he 18 free Sron all venereal
     dlsea8es. * (Bnphasls ours)
           AU a general rule, when a statute preearibes no
time v1th.h vhloh an aOt met be done, then the act rhould
be done within a reasonable  time.
              We have still a Further basis. In our   opinion
No, o-5755,    dated December 23, 1943, we said1
              * , . * .

            “It vi11 be noted that the foregoing   etat-
     ute prescriber   no time that the oertlfloate
     from a reputable liceneed physiolan shall re-
     main valid for the Purpose of 18suing a mnrriege
     license.    Oenerally speaking, when a statute
     prescribes   no t-e   v1W.n vhiOh an sot must be
     done, then the sot should be done within a rea-
     sonable time.
            "what Is a reasonable  time within whlah m
     act must be done OFddinsrily means 80 muoh time
     as is neaeasary,   under the olraumstanoea,   and
     what the duties reQulr% in the ptwtioular     ease.
      Se! Worda and PhrsLles, PerIn, Ed., Vol. 6, page
              Stated another way, reasonable time is
     eueh'promptitude   as the situation  of the parties
     and the oiraumatanoes OS the aaae will 8110~.
     It never means an indulgenae In unneoeesary de-
     lay or in delay oocasioned by vain and fruitless
     effort   to do the aOt required.    See French Y.
     Lewie, 218 pa. 141, 11 LR.A. 94 Q, N.8.)
           “In answer to your Slret question, you are
     advised that it is our Opinion that the Oertlfi-
     cate from a reputable and lloensed physioian re-
     mal.ns valid for the purpoee OS Issuing a marriage
Honmmble Cullen B. Vanoe,     Page 3


     llaenne under Artlole    46040,   supra, for a ma-
    ~sonable length of time after      the physician has
     issued suoh oertlflcste.
           "         (I
             . . . .
           A pub110 health polloy .Surther demands that the
physloian~s oertlfloate   remain valid for only a reasonable
length of time.- This same pub110 polloy demands that the
~s~~~     1lo0~1e remain valid for only a reasonable length
           IS ve should hold otherwise,   ve would, in erieat,
negativi  the purpose OS Artlale 46040, supra.
           It is the opinion of this department,   therefore,
tbat the marriage ceremony should be performed wlthln a
reasonable length of time aiter   the lsrunnoe o? the lloense
to mm-y.    ife further believe that a reasonable length of
time la suSSi.olently derined in our foregoing   quotation
from our Opinion No. O-5755, rupra.
          ~llt~     thir   88ti8iaOtOZ'ilj   8118Wer8   your   inqui~,
ve am



                                             Yours very truly
                                       ATTORNNY
                                              CNNNRALOFTNXAS


                                       By ~m~&df-&&“-
                                                         'Assistant